



Exhibit 10.2


AMENDED AND RESTATED ADVISORY AGREEMENT
BY AND AMONG
PHILLIPS EDISON GROCERY CENTER REIT III, INC.,
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP III, L.P.
AND
PECO-GRIFFIN REIT ADVISOR, LLC




TABLE OF CONTENTS
PAGE
ARTICLE  I
DEFINITIONS...................................................................................................................
1

ARTICLE  II
APPOINTMENT.................................................................................................................
8

ARTICLE  III
AUTHORITY OF THE
ADVISOR..........................................................................................
8

Section
3.1    General.........................................................................................................................................
8
Section 3.2    Powers of the
Advisor...................................................................................................................
8
Section 3.3    Approval by
Directors...................................................................................................................
8
Section 3.4    Modification or Revocation of Authority of
Advisor....................................................................... 8
ARTICLE  IV
DUTIES OF THE
ADVISOR.................................................................................................
8

Section 4.1    Organizational and Offering
Services............................................................................................
9
Section 4.2    Acquisition
Services......................................................................................................................
9
Section 4.3    Asset Management Services and Administrative
Services........................................................... 10
ARTICLE  V
BANK
ACCOUNTS............................................................................................................
12

ARTICLE  VI
RECORDS;
ACCESS..........................................................................................................
12

ARTICLE  VII
OTHER ACTIVITIES OF THE
ADVISOR.............................................................................
12

Section
7.1    General.......................................................................................................................................
12
Section 7.2    Policy with Respect to Allocation of Investment
Opportunities................................................... 13
ARTICLE  VIII
LIMITATIONS ON
ACTIVITIES........................................................................................
13

ARTICLE  IX
FEES...............................................................................................................................
13

Section 9.1    Acquisition Fees and Contingent Advisor
Payment...................................................................... 13
Section 9.2    Asset Management
Fee...............................................................................................................
14
Section 9.3    Disposition
Fees..........................................................................................................................
14
ARTICLE  X
EXPENSES......................................................................................................................
15

Section 10.1    Reimbursable
Expenses..............................................................................................................
15
Section 10.2    Other
Services............................................................................................................................
17
Section 10.3    Timing of and Limitations on
Reimbursements...........................................................................
17
ARTICLE  XI
NO PARTNERSHIP OR JOINT
VENTURE...........................................................................
18

Section
11.1    Relationship................................................................................................................................
18
Section 11.2    Time
Commitment......................................................................................................................
18
ARTICLE  XII
RELATIONSHIP WITH
DIRECTORS..................................................................................
18

ARTICLE  XIII REPRESENTATIONS AND
WARRANTIES.........................................................................................
18
Section 13.1    The
Company..............................................................................................................................
18
Section 13.2    The Operating
Partnership..........................................................................................................
19
Section 13.3    The
Advisor.................................................................................................................................
19
ARTICLE  XIV
TERM; TERMINATION OF
AGREEMENT............................................................................
20

Section
14.1    Term...........................................................................................................................................
20
Section 14.2    Termination by Any
Party...........................................................................................................
20




--------------------------------------------------------------------------------





Section 14.3    Termination by the
Advisor.........................................................................................................
20
Section 14.4    Termination by the
Company......................................................................................................
20
Section
14.5    Survival......................................................................................................................................
20
ARTICLE  XV
PAYMENTS TO AND DUTIES OF PARTIES UPON
TERMINATION....................................... 21

Section 15.1    Reimbursable Expenses and Earned
Fees....................................................................................
21
Section 15.2    Advisor’s Duties Upon
Termination.............................................................................................
21
Section
15.3    Non-Solicitation..........................................................................................................................
21
ARTICLE  XVI
ASSIGNMENT TO AN
AFFILIATE......................................................................................
21

ARTICLE  XVII
INCORPORATION OF THE CHARTER AND THE OPERATING PARTNERSHIP AGREEMENT.. 22

ARTICLE  XVIII
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP................. 22

ARTICLE  XIX
INDEMNIFICATION BY
ADVISOR....................................................................................
23

ARTICLE XX
LIMITATION OF
LIABILITY.............................................................................................
23

ARTICLE XXI
NOTICES.........................................................................................................................
23

ARTICLE  XXII
MODIFICATION..............................................................................................................
24

ARTICLE  XXIII
SEVERABILITY................................................................................................................
24

ARTICLE XXIV
CONSTRUCTION/GOVERNING
LAW................................................................................
24

ARTICLE  XXV
ENTIRE
AGREEMENT.......................................................................................................
25

ARTICLE  XXVI
INDULGENCES, NOT
WAIVERS........................................................................................
25

ARTICLE XXVII
GENDER..........................................................................................................................
25

ARTICLE XXVIII
TITLES NOT TO AFFECT
INTERPRETATION......................................................................
25

ARTICLE XXIX
EXECUTION IN
COUNTERPARTS.....................................................................................
25

ARTICLE  XXX
INITIAL
INVESTMENT....................................................................................................
25





--------------------------------------------------------------------------------






Exhibit 10.2
AMENDED AND RESTATED ADVISORY AGREEMENT
THIS AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of May 8, 2018, is
entered into among PHILLIPS EDISON GROCERY CENTER REIT III, INC., a Maryland
corporation (the “Company”), PHILLIPS EDISON GROCERY CENTER OPERATING
PARTNERSHIP III, L.P., a Delaware limited partnership (the “Operating
Partnership”) and PECO-GRIFFIN REIT ADVISOR, LLC, a Delaware limited liability
company (the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company has raised capital pursuant to the issuance of Class A
Shares of Common Stock $0.01 par value per share (the “Class A Shares”) in a
private offering pursuant to that certain Confidential Private Placement
Memorandum dated October 12, 2016;


WHEREAS, the Advisor has provided advisory services to the Company and the
Operating Partnership pursuant to that certain Advisory Agreement, dated October
5, 2016, by and among the Company, the Operating Partnership and the Advisor
(the “Original Advisory Agreement”);


WHEREAS, the Company, the Operating Partnership and the Advisor now desire to
amend and restate the Original Advisory Agreement;


WHEREAS, the Company has filed with the Securities and Exchange Commission
(“SEC”) a Registration Statement on Form S-11 (No. 333-217924) (the
“Registration Statement”) covering the issuance of up to $1,700,000,000 of its
Class T Common Stock, $0.01 par value per share (the “Class T Shares”), and
Class I Common Stock, $0.01 par value per share (the “Class I Shares”), and the
Company may subsequently issue additional shares of Common Stock;
WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of the Company’s charter and Sections 856
through 860 of the Code;
WHEREAS, the Company is the general partner of the Operating Partnership;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities available to the Advisor and its Affiliates and to have the Advisor
undertake the duties and responsibilities hereinafter set forth, on behalf of,
and subject to the supervision of the Board of Directors of the Company, all as
provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:




1

--------------------------------------------------------------------------------





ARTICLE  I
DEFINITIONS


As used in this Advisory Agreement, the following terms have the definitions
hereinafter indicated:
“Acquisition Expenses” means expenses incurred by the Company, the Operating
Partnership, the Advisor or any of their affiliates in connection with the
sourcing, selection, evaluation and acquisition of, and investment in,
Properties, whether or not acquired or made, including but not limited to legal,
tax and due diligence fees and expenses (whether performed by a third party or
internally by the Advisor or any of its Affiliates), travel, travel related
expenses, communications expenses, costs of financial analysis, appraisals and
surveys, nonrefundable option payments on Property not acquired, accounting fees
and expenses (whether performed by a third party or internally by the Advisor or
any of its Affiliates), computer use-related expenses, architectural and
engineering reports, environmental reports, title insurance and escrow fees,
third party brokerage fees and expenses, and personnel and other direct expenses
related to the selection and acquisition of Properties
“Acquisition Fee” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including any fees
or commissions paid by or to any Affiliate of the Company or the Advisor) in
connection with the making or investing in mortgage loans or the purchase,
development or construction of a Property, including, without limitation, real
estate commissions, acquisition fees, finder’s fees, selection fees, Development
Fees and Construction Fees (except as provided in the following sentence),
nonrecurring management fees, consulting fees, loan fees, points, or any other
fees or commissions of a similar nature. Excluded shall be any commissions or
fees incurred in connection with the leasing of any Property, and Development
Fees or Construction Fees paid to any Person or entity not affiliated with the
Advisor in connection with the actual development and construction of any
Property. This fee is paid to the Advisor pursuant to Section 9.1 hereof.
“Advisor” means the Person responsible for directing or performing the
day-to-day business affairs of the Company and the Operating Partnership,
including a Person to which an Advisor subcontracts substantially all such
functions. The Advisor is PECO-Griffin REIT Advisor, LLC or any Person which
succeeds it in such capacity.
“Advisor Funding” has the meaning set forth in Section 10.4 hereof.
“Advisory Agreement” means this Amended and Restated Advisory Agreement among
the Company, the Operating Partnership and the Advisor pursuant to which the
Advisor will direct or perform the day-to-day business affairs of the Company
and the Operating Partnership, as it may be further amended or restated from
time to time.
“Affiliate” or “Affiliated” means, as to any individual, corporation,
partnership, trust, limited liability company or other legal entity (other than
the Company): (a) any Person or entity, directly or indirectly owning,
controlling, or holding with power to vote ten percent (10%) or more of the
outstanding voting securities of another Person or entity; (b) any Person ten
percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held, with power to vote, by such other Person;
(c) any Person or entity directly or indirectly through one or more
intermediaries controlling, controlled by, or under common control with another
Person or entity; (d) any officer, director, general partner or trustee of such
Person or entity; and (e) if such other Person or entity is an officer,
director, general partner, or trustee of a Person or entity, the Person or
entity for which such Person or entity acts in any such capacity. An entity
shall not be deemed to control or be under common control with an
Advisor-sponsored program unless (i) the entity owns 10% or more of the voting
equity interests of such program, or (ii) a majority of the board of directors
(or equivalent governing body) of such program is composed of Affiliates of the
entity.


2

--------------------------------------------------------------------------------





“Assets” means any and all GAAP assets including but not limited to all real
estate investments (real, personal or otherwise), tangible or intangible, owned
or held by, or for the account of, the Company or the Operating Partnership,
whether directly or indirectly through another entity or entities, including
Properties.
“Asset Management Fee” means the monthly fee paid to the Advisor pursuant to
Section 9.2 hereof.
“Average Invested Assets” means, for a specified period, the average of the
aggregate GAAP basis book carrying values of the Assets invested, directly or
indirectly, in equity interests in and loans secured, directly or indirectly, by
real estate before reserves for depreciation or bad debts or other similar
non-cash reserves, computed by taking the average of such values at the end of
each month during such period.
“Board of Directors” or “Board” means the individuals holding such office, as of
any particular time, under the Charter of the Company, whether they are the
Directors named therein or additional or successor Directors.
“Bylaws” means the bylaws of the Company, as the same may be amended from time
to time.
“Capped O&O Expenses” means all Organizational and Offering Expenses (excluding
Sales Commissions, the dealer manager fee and stockholder servicing fees) in
excess of 3.5% of the Gross Proceeds raised in a completed Offering other than
Gross Proceeds from Stock sold pursuant to the Distribution Reinvestment Plan.
“Charter” means the charter of the Company, including the articles of
incorporation and all articles of amendment, articles of amendment and
restatement, articles supplementary and other modifications thereto as filed
with the State Department of Assessments and Taxation of the State of Maryland.
“Class A Share” has the meaning set forth in the Recitals hereof.
“Class I Share” has the meaning set forth in the Recitals hereof.
“Class T Share” has the meaning set forth in the Recitals hereof.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Common Stock” means the Class A Shares, the Class T Shares and the Class I
Shares, the terms and conditions of which are set forth in the Charter.
“Company” means Phillips Edison Grocery Center REIT III, Inc., a corporation
organized under the laws of the State of Maryland.


3

--------------------------------------------------------------------------------





“Competitive Real Estate Commission” means a real estate or brokerage commission
paid (or, if no commission is paid, the amount that customarily would be paid)
for the purchase or sale of a Property that is reasonable, customary and
competitive in light of the size, type and location of the Property.
“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct, supervise or coordinate
leasehold or other improvements or projects, or to provide major repairs or
rehabilitation for a Property.
“Contingent Advisor Payment” has the meaning set forth in Section 9.1 hereof.
“Contract Purchase Price” means the amount actually paid or allocated in respect
of the purchase, development, construction, or improvement of a Property,
inclusive of the amount of any debt associated with, or used to fund the
investment in, such Property, but exclusive of Acquisition Fees and Acquisition
Expenses.
“Contract Sales Price” means the total consideration set forth in a definitive
agreement relating to any Sale or other Liquidity Event.
“Cost of Assets” means, with respect to a Property, the purchase price,
Acquisition Expenses, capital expenditures and other customarily capitalized
costs, but shall exclude Acquisition Fees associated with such Property.
“Dealer Manager” means Griffin Capital Securities, LLC, an Affiliate of the
Advisor, or such other Person or entity selected by the Board of Directors to
act as the dealer manager for the offering of the Stock. Griffin Capital
Securities, LLC is a member of the Financial Industry Regulatory Authority.
“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and financing for the specific Property, either
initially or at a later date.
“Director” means an individual who is a member of the Board of Directors.
“Disposition Fee” means the fee paid to the Advisor pursuant to Section 9.3
hereof.
“Distribution Reinvestment Plan” means any distribution reinvestment plan of the
Company approved by the Board and as set forth in the Prospectus.
“Distributions” means any dividends or other distributions of money or other
property paid by the Company to the holders of Common Stock or preferred stock,
including dividends that may constitute a return of capital for federal income
tax purposes.
“Excess Amount” has the meaning set forth in Section 10.3(b) hereof.
“Excess Expense Guidelines” has the meaning set forth in Section 10.3(b) hereof.
“Expense Year” has the meaning set forth in Section 10.3(b) hereof.
“GAAP” means generally accepted accounting principles consistently applied as
used in the United States.
“Gross Proceeds” means the aggregate purchase price of all Stock sold for the
account of the Company, including Stock sold pursuant to the Distribution
Reinvestment Plan, without


4

--------------------------------------------------------------------------------





deduction for Sales Commissions, volume discounts, fees paid to the Dealer
Manager or other Organization and Offering Expenses. Gross Proceeds does not
include the value of Stock issued in exchange for OP Units.
“Independent Director” has the meaning set forth in the Charter.
“Initial Public Offering” means the offering and sale of the Class T Shares and
the Class I Shares of the Company pursuant to the Company’s first effective
registration statement covering such Common Stock filed under the Securities Act
of 1933.
“Joint Venture” or “Joint Ventures” means those joint venture or general
partnership arrangements in which the Company or the Operating Partnership is a
co-venturer or general partner which are established to acquire Properties.
“NASAA” means the North American Securities Administrators Association, Inc.
“Liquidity Event” means any Sale, Listing, transaction involving a follow-on
offering of stock in which the Company would value its Securities as often as
daily but at least quarterly on a net asset value basis and provide increased
capacity to repurchase shares through a share repurchase program (a “NAV
Offering”), merger, reorganization, business combination, share exchange,
acquisition by any Person or related group of Persons of beneficial ownership of
all or substantially all of the Securities, or other similar transaction
involving the Company or the Operating Partnership pursuant to which the holders
of Securities receive for their Securities, as full or partial consideration,
cash, Listed or non-Listed equity securities or a combination thereof.
“Listing” means that the Securities have been approved for trading on a national
securities exchange or the receipt by the holders of such Securities of other
Securities that are approved for trading on a national securities exchange in
exchange for their prior Securities. With regard to any Securities, upon
commencement of trading of such Securities on a national securities exchange,
the Securities shall be deemed “Listed.”
“NASAA Net Income” means for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, NASAA Net Income for purposes of calculating total allowable
Operating Expenses shall exclude the gain from the sale of the Company’s or the
Operating Partnership’s Assets.
“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association, Inc. as revised and adopted by the NASAA membership on May 7, 2007,
and as in effect on the date hereof.
“Offering” means an offering of Stock that is registered with the SEC, excluding
Stock offered under any employee benefit plan.
“Operating Expenses” means all direct and indirect costs and expenses incurred
by the Company, as determined under GAAP, which in any way are related to the
operation of the Company or to Company business, including advisory fees, but
excluding (a) the expenses of raising capital such as Organizational and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer, registration
and listing of the Stock on a national securities exchange, (b) interest
payments, (c) taxes, (d) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (e) Acquisition Fees and Acquisition
Expenses, (f) real estate commissions on the Sale of Property, and other
expenses connected with the acquisition and ownership of real estate interests,
mortgage loans, or other property (such as the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property) and
(g) any incentive fees which may be paid in compliance with the NASAA REIT
Guidelines. The definition of “Operating Expenses” set forth above is intended
to encompass only


5

--------------------------------------------------------------------------------





those expenses which are required to be treated as Operating Expenses under the
NASAA REIT Guidelines. As a result, and notwithstanding the definition set forth
above, any expense of the Company which is not an Operating Expense under the
NASAA REIT Guidelines shall not be treated as an Operating Expense for purposes
hereof.
“Operating Partnership” means Phillips Edison Grocery Center Operating
Partnership III, L.P., a Delaware limited partnership.
“Operating Partnership Agreement” means the Limited Partnership Agreement of the
Operating Partnership, as amended and restated from time to time.
“OP Unit” means a unit of limited partnership interest in the Operating
Partnership.
“Organizational and Offering Expenses” means any and all costs and expenses
incurred by the Company, the Advisor or any Affiliate of either in connection
with and in preparing the Company for registration of and subsequently offering
and distributing its Stock to the public, whether performed by a third party or
internally by the Advisor or its Affiliates, which may include, but are not
limited to, (a) total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys), (b) legal, tax, accounting and
escrow fees, (c) expenses for printing, engraving, amending, supplementing and
mailing, (d) distribution costs, (e) compensation to employees while engaged in
registering, marketing and wholesaling the Stock or providing administrative
services relating thereto, (f) telephone costs, (g) all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings), (h) charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, (i) fees, expenses and taxes related to the
filing, registration and qualification of the sale of the Securities under
Federal and State laws, including accountants’ and attorneys’ fees and other
accountable offering expenses, (j) amounts to reimburse the Advisor for all
marketing related costs and expenses such as compensation to and direct expenses
of the Advisor’s employees or employees of the Advisor’s Affiliates in
connection with registering and marketing the Stock, (k) travel and
entertainment expenses related to the offering and marketing of the Stock, (l)
facilities and technology costs and other costs and expenses associated with the
offering and ownership of the Stock and to facilitate the marketing of the Stock
including web site design and management, (m) costs and expenses of conducting
training and educational conferences and seminars, (n) costs and expenses of
attending broker-dealer sponsored retail seminars or conferences, and (o)
payment or reimbursement of bona fide due diligence expenses, including
compensation to employees while engaged in the provision or support of bona fide
due diligence services.
“Original Advisory Agreement” has the meaning set forth in the Recitals hereof.
“Person” shall mean any natural person, partnership, corporation, association,
trust, limited liability company or other legal entity.
“Property” or “Properties” means any or all of the real properties, real estate
investments and other assets (including, but not limited to, any investments in
mortgage loans and other types of real estate related debt financing, including,
mezzanine loans, bridge loans, convertible mortgages, wraparound mortgage loans,
construction mortgage loans, loans on leasehold interests and participations in
such loans), which are owned by the Company either directly or through the
Operating Partnership, any subsidiaries, Joint Ventures, partnerships or other
entities.
“Property Manager” means any entity that has been retained to perform and carry
out at one or more of the Properties property management services.
“Prospectus” means any document, notice, or other communication satisfying the
standards set forth in Section 10 of the Securities Act of 1933, and contained
in a currently effective registration statement filed by the Company with, and
declared effective by, the SEC, or if no


6

--------------------------------------------------------------------------------





registration statement is currently effective, then the Prospectus contained in
the most recently effective registration statement.
“Public Offering” means the Initial Public Offering or any subsequent offering
of Stock that is registered with the SEC, excluding Stock offered under any
employee benefit plan.
“Registration Statement” has the meaning set forth in the Recitals hereof.
“REIT” means a corporation, trust or association which is engaged in investing
in equity interests in real estate (including fee ownership and leasehold
interests and interests in partnerships and Joint Ventures holding real estate)
or in loans secured by mortgages on real estate or both and that qualifies as a
real estate investment trust under the REIT Provisions of the Code.
“REIT Provisions of the Code” means Sections 856 through 860 of the Code and any
successor or other provisions of the Code relating to real estate investment
trusts (including provisions as to the attribution of ownership of beneficial
interests therein) and the regulations promulgated thereunder.
“Sale” or “Sales” means any transaction or series of transactions whereby: (a)
the Company (directly or indirectly) sells, grants, transfers, conveys or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of the building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (b) the Company (directly or
indirectly) sells, grants, transfers, conveys or relinquishes its ownership of
all or substantially all of the interest in any Joint Venture in which it is
(directly or indirectly) a co-venturer or partner; (c) any Joint Venture in
which the Company (directly or indirectly) is a co-venturer or partner sells,
grants, transfers, conveys or relinquishes its ownership of any Property or
portion thereof, including any event with respect to any Property which gives
rise to insurance claims or condemnation awards, or all or substantially all of
the Properties held by such Joint Venture; (d) the Company (directly or
indirectly) sells, grants, transfers, conveys, or relinquishes its interest in
all or substantially all of its assets, or portion thereof, including any event
with respect to any asset which gives rise to a significant amount of insurance
proceeds or similar awards; or (e) the Company (directly or indirectly) sells or
otherwise disposes of or distributes all of its assets in liquidation of the
Company or the Operating Partnership. “Sales Commissions” means any and all
commissions payable to underwriters, dealer managers or other broker-dealers in
connection with the sale of Stock, including, without limitation, commissions
payable to the Dealer Manager.
“Securities” means any class or series of units or shares of the Company or the
Operating Partnership, including common shares or preferred units or shares and
any other evidences of equity or beneficial or other interests, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “Securities” or any certificates of interest,
shares or participations in, temporary or interim certificates for, receipts
for, guarantees of, or warrants, options or rights to subscribe to, purchase or
acquire, any of the foregoing.
“Securities Act” means the Securities Act of 1933, as amended.
“Sponsor” means each of Phillips Edison Limited Partnership, a Delaware limited
partnership, and Griffin Capital Corporation, a California corporation.
“Stock” means shares of stock of the Company of any class or series, including
Common Stock, preferred stock or shares-in-trust.
“Stockholders” means the registered holders of the Company’s Stock.
“Termination Date” means the date of termination of this Advisory Agreement.


7

--------------------------------------------------------------------------------





ARTICLE  II
APPOINTMENT


The Company, through the powers vested in the Board of Directors including a
majority of all Independent Directors, and the Operating Partnership, hereby
appoint the Advisor to serve as its advisor and asset manager on the terms and
conditions set forth in this Advisory Agreement, and the Advisor hereby accepts
such appointment.
ARTICLE  III
AUTHORITY OF THE ADVISOR


Section 3.1    General. All rights and powers to manage and control the
day-to-day business and affairs of the Company and the Operating Partnership and
their subsidiaries shall be vested in the Advisor. The Advisor shall have the
power to delegate all or any part of its rights and powers to manage and control
the business and affairs of the Company and the Operating Partnership and their
subsidiaries to such officers, employees, Affiliates, agents and representatives
of the Advisor, the Company or the Operating Partnership as it may from time to
time deem appropriate. Any authority delegated by the Advisor to any other
Person shall be subject to the limitations on the rights and powers of the
Advisor specifically set forth in this Advisory Agreement, the Charter, the
Bylaws and the Operating Partnership Agreement.


Section 3.2    Powers of the Advisor. Subject to the express limitations set
forth in this Advisory Agreement and subject to the supervision of the Board,
the power to direct the management, operation and policies of the Company and
the Operating Partnership and their subsidiaries shall be vested in the Advisor,
which shall have the power by itself and shall be authorized and empowered on
behalf and in the name of the Company and the Operating Partnership and their
subsidiaries, as applicable, to carry out any and all of the objectives and
purposes of the Company and the Operating Partnership and their subsidiaries and
to perform all acts and enter into and perform all contracts and other
undertakings that it may in its sole discretion deem necessary, advisable or
incidental thereto to perform its obligations under this Advisory Agreement.


Section 3.3    Approval by Directors. Notwithstanding the foregoing, any
investment in Properties, including any acquisition of a Property by the Company
or the Operating Partnership or any of their subsidiaries or any investment by
the Company or the Operating Partnership or any of their subsidiaries in a Joint
Venture, limited partnership or similar entity owning real properties, will
require the prior approval of the Board of Directors or a committee of the Board
constituting a majority of the Board. The Advisor will deliver to the Board of
Directors all documents reasonably required by it to properly evaluate the
proposed investment.


Section 3.4    Modification or Revocation of Authority of Advisor. The Board
may, at any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Articles III and IV, provided however, that
such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company or the Operating Partnership or any of their subsidiaries
prior to the date of receipt by the Advisor of such notification.


ARTICLE  IV
DUTIES OF THE ADVISOR


The Advisor undertakes to use its commercially reasonable best efforts to
present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. The Advisor agrees to
devote sufficient resources to the administration of the Company and the
Operating Partnership to discharge its obligations hereunder. In connection
therewith, and subject to the restrictions included in Sections 3.3, 3.4 and
13.3(c) hereof and to the continuing authority of the Board, the Advisor agrees
to, either directly or by engaging a duly qualified Affiliate of the Advisor or
other


8

--------------------------------------------------------------------------------





duly qualified Person, perform the following services on behalf of the Company
and the Operating Partnership.


Section 4.1    Organizational and Offering Services. The Advisor shall manage
and supervise:
(a)the structure and development of any Offering, including the determination of
the specific terms of the Securities to be offered by the Company;
(b)the preparation of all organizational and offering related documents, and
obtaining of all required regulatory approvals of such documents;
(c)approval of the participating broker dealers selected by the Dealer Manager
and the negotiation of the related selling agreements;
(d)coordination of the due diligence process relating to participating broker
dealers and their review of the Prospectus and other Offering and Company
documents;
(e)preparation and approval of all marketing materials contemplated to be used
by the Dealer Manager or others in an Offering;
(f)along with the Dealer Manager, negotiation of any necessary escrow agreement
and/or transfer agent agreement and coordination with the Dealer Manager and the
transfer agent for the receipt, collection, processing and acceptance of
subscription agreements, commissions, and other administrative support
functions;
(g)creation and implementation of various technology and electronic
communications related to an Offering; and
(h)all other services related to organization of the Company or the Offering.


Section 4.2    Acquisition Services. The Advisor shall:
(a)serve as the Company’s and the Operating Partnership’s real estate investment
advisor and, as requested by the Board, provide relevant market research and
economic and statistical data in connection with the Company’s assets and
investment objectives and policies;
(b)subject to Article III hereof and the investment objectives and policies of
the Company: (i) locate, analyze and select potential investments;
(ii) structure and negotiate the terms and conditions of transactions pursuant
to which investments in Assets will be made; (iii) acquire Assets on behalf of
the Company and the Operating Partnership; and (iv) arrange for financing and
refinancing related to acquisitions of Assets;
(c)perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;
(d)prepare reports regarding prospective investments which include
recommendations and supporting documentation necessary for the Board to evaluate
the proposed investments;
(e)deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the Company’s and the Operating Partnership’s
investments;
(f)obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company and the Operating Partnership and their subsidiaries; and
(g)negotiate and execute investments and other transactions as authorized and
approved by the Board.




9

--------------------------------------------------------------------------------





Section 4.3    Asset Management Services and Administrative Services.
(a)Asset Management and Property Related Services. The Advisor shall:
i.negotiate and service the Company’s and the Operating Partnership’s and their
subsidiaries’ debt facilities and other financings;
ii.monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company and the Operating Partnership and their subsidiaries;
iii.monitor and evaluate the performance of investments of the Company and the
Operating Partnership and their subsidiaries; provide daily management services
to the Company and perform and supervise the various management and operational
functions related to the Company’s and the Operating Partnership’s and their
subsidiaries’ investments;
iv.coordinate with the Property Manager on its duties under any property
management agreement and assist in obtaining all necessary approvals of major
property transactions as governed by the applicable property management
agreement;
v.select Joint Venture partners, structure corresponding agreements and oversee
and manage relationships between the Company and the Operating Partnership and
any of their subsidiaries with any Joint Venture partners;
vi.consult with the officers and Directors of the Company and provide assistance
with the evaluation and approval of potential property dispositions, sales or
refinancings; and
vii.provide the officers and Directors of the Company periodic reports regarding
prospective investments in Properties.
(b)Accounting, SEC Compliance and Other Administrative Services. The Advisor
shall:
i.maintain accounting systems, records and data and any other information
requested concerning the activities of the Company and the Operating Partnership
and their subsidiaries as shall be required to prepare and to file all periodic
financial reports and returns required to be filed with the SEC and any other
regulatory agency, including quarterly and annual financial statements;
ii.provide tax and compliance services and coordinate with appropriate third
parties, including independent accountants and other consultants, on related tax
matters;
iii.maintain all appropriate books and records of the Company and the Operating
Partnership and their subsidiaries;
iv.provide the officers of the Company and the Board with timely updates related
to the overall regulatory environment affecting the Company, as well as managing
compliance with such matters, including but not limited to compliance with the
Sarbanes-Oxley Act of 2002 as applicable;
v.consult with the officers of the Company and the Board relating to the
corporate governance structure and appropriate policies and procedures related
thereto;
vi.perform all reporting, record keeping, internal controls and similar matters
in a manner to allow the Company to comply with applicable law including the
Sarbanes-Oxley Act of 2002 as applicable;
vii.investigate, select, and, on behalf of the Company and the Operating
Partnership and their subsidiaries, engage and conduct business with such
Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder, including but not limited to consultants, accountants,
lenders, technical advisors, attorneys, brokers, underwriters, corporate
fiduciaries, escrow agents, depositaries, custodians, agents for collection,
insurers, insurance agents, banks, builders, developers, property owners,
mortgagers, construction companies and any and all Persons acting in any other
capacity deemed by the Advisor necessary or desirable for the performance of any
of the foregoing services;
viii.supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Assets;
ix.provide the Company and the Operating Partnership and their subsidiaries with
all necessary cash management services;
x.consult with the officers of the Company and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;


10

--------------------------------------------------------------------------------





xi.manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company and the Operating
Partnership and their subsidiaries;
xii.provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s and the Operating Partnership’s and
their subsidiaries’ business and operations;
xiii.provide financial and operational planning services and portfolio
management functions; and
xiv.from time-to-time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company and
the Operating Partnership under this Advisory Agreement.
(c)Stockholder Services. The Advisor shall:
i.have the authority, in its sole discretion, to retain a transfer agent on
behalf of the Company to perform all necessary transfer agent functions;    
ii.manage and coordinate with such transfer agent, if retained by the Advisor,
the distribution process and payments to Stockholders;
iii.manage communications with Stockholders, including answering phone calls,
preparing and sending written and electronic reports and other communications;
and
iv.establish technology infrastructure to assist in providing Stockholder
support and service.




11

--------------------------------------------------------------------------------





ARTICLE  V
BANK ACCOUNTS


The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or the Operating Partnership or their
subsidiaries or in the name of the Company or the Operating Partnership or any
subsidiary and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company
or the Operating Partnership or their subsidiaries, under such terms and
conditions as the Board may approve, provided that no funds shall be commingled
with the funds of the Advisor; and the Advisor shall from time to time render
appropriate accountings of such collections and payments to the Board and to the
auditors of the Company.
ARTICLE  VI
RECORDS; ACCESS


The Advisor shall maintain appropriate records of all its activities hereunder
and make such records available for inspection by the Board and by counsel,
auditors and authorized agents of the Company and the Operating Partnership and
their subsidiaries, at any time or from time to time during normal business
hours. The Advisor, in the conduct of its responsibilities to the Company and
the Operating Partnership, shall maintain adequate and separate books and
records for the Company’s and the Operating Partnership’s operations in
accordance with GAAP, which shall be supported by sufficient documentation to
ascertain that such books and records are properly and accurately recorded. Such
books and records shall be the property of the Company. Such books and records
shall include all information necessary to calculate and audit the fees or
reimbursements paid under this Advisory Agreement. The Advisor shall utilize
procedures to attempt to ensure such control over accounting and financial
transactions as is reasonably required to protect the Company’s and the
Operating Partnership’s assets from theft, error or fraudulent activity. All
financial statements that the Advisor delivers to the Company shall be prepared
on an accrual basis in accordance with GAAP, except for special financial
reports which by their nature require a deviation from GAAP. The Advisor shall
maintain necessary liaison with the Company’s independent accountants and shall
provide such accountants with such reports and other information as the Company
shall request. The Advisor shall at all reasonable times have access to the
books and records of the Company and the Operating Partnership.
ARTICLE  VII
OTHER ACTIVITIES OF THE ADVISOR


Section 7.1    General. Nothing herein contained shall prevent the Advisor or
any of its Affiliates from engaging in or earning fees from other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or any of its Affiliates. Nor shall this Agreement
limit or restrict the right of any manager, director, officer, member, partner,
employee or equityholder of the Advisor or any of its Affiliates to engage in or
earn fees from any other business or to render services of any kind to any other
Person. The Advisor may, with respect to any investment in which the Company or
the Operating Partnership or any subsidiary is a participant, also render advice
and service to each and every other participant therein, and earn fees for
rendering such advice and service. Specifically, it is contemplated that the
Company and the Operating Partnership and their subsidiaries may enter into
Joint Ventures or other similar co-investment arrangements with certain Persons,
and pursuant to the agreements governing such Joint Ventures or other similar
co-investment arrangements, the Advisor may be engaged to provide advice and
service to such Persons, in which case the Advisor will earn fees for rendering
such advice and service. The Advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between the Advisor’s obligations to the Company and the Operating
Partnership and their subsidiaries and its obligations to or its interest in any
other Person.




12

--------------------------------------------------------------------------------





Section 7.2    Policy with Respect to Allocation of Investment Opportunities.
During the term of this Agreement, the Advisor will use its reasonable efforts
to fairly allocate investment opportunities in accordance with the allocation
methodology described in the Registration Statement and will promptly disclose
to the Company any material deviation from such policy or the establishment of a
new policy, which deviation or new policy shall be allowed provided (a) the
Independent Directors are provided with notice of such deviation or new policy
at least 30 days prior to such deviation or new policy becoming effective, or
such shorter period as the Independent Directors may determine, and (b) such
deviation or new policy provides for the reasonable allocation of investment
opportunities to the Company. The Advisor shall provide the Independent
Directors with any information reasonably requested so that the Independent
Directors can ensure that the Advisor is fairly allocating investment
opportunities. Nothing herein shall be deemed to prevent the Advisor from
pursuing an investment opportunity directly or offering it to another
Advisor-sponsored program rather than offering it to the Company so long as the
Advisor is fulfilling its obligation to provide a continuing and suitable
investment program to the Company which is consistent with the investment
objectives and policies of the Company.


ARTICLE  VIII
LIMITATIONS ON ACTIVITIES


Anything else in this Advisory Agreement to the contrary notwithstanding, the
Advisor shall refrain from taking any action which, in its sole judgment made in
good faith, would (a) adversely affect the status of the Company as a REIT, (b)
subject the Company to regulation under the Investment Company Act of 1940, as
amended, (c) violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company, its Stock or
its other Securities, or the Operating Partnership, or (d) violate the Charter,
the Bylaws or the Operating Partnership Agreement, except if such action shall
be ordered by the Board, in which case the Advisor shall notify promptly the
Board of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board. In such event the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.
Notwithstanding the foregoing, the Advisor, its members, managers, directors,
officers and employees, and stockholders, members, managers, directors, officers
and employees of the Advisor’s Affiliates shall not be liable to the Company or
the Operating Partnership or to the Board or Stockholders for any act or
omission by the Advisor, its directors, officers or employees, or stockholders,
directors or officers of the Advisor’s Affiliates except as provided in this
Advisory Agreement.
ARTICLE  IX
FEES


Section 9.1    Advisor Acquisition Fees.
(a)The Company will pay the Advisor, as compensation for the services described
in Section 4.2, acquisition fees (“Acquisition Fees”) in an amount of 2.0% of
the Contract Purchase Price of each Property.
(b)The Company will also pay the Advisor an additional contingent advisor
payment in an amount up to 2.15% of the Contract Purchase Price of each Property
(such additional amount being the “Contingent Advisor Payment”), provided,
however, that the amount of the Contingent Advisor Payment paid upon the closing
of an acquisition will be reviewed on an acquisition by acquisition basis and
such payment shall not exceed the then outstanding amounts paid by the Advisor
for the Advisor Funding at the time of such closing. For these purposes, the
amounts paid by the Advisor and considered “outstanding” will be reduced by the
amount of the Contingent Advisor Payment previously paid.
(c)The Advisor may waive or defer all or a portion of the Acquisition Fee and
the Contingent Advisor Payment at any time and from time to time, in the
Advisor’s sole discretion. The purchase price allocable for a Property held
through a Joint Venture shall equal the product of (a) the Contract Purchase
Price of the Property and (b) the direct or indirect ownership percentage in the
Joint Venture held directly or indirectly by the Company or the Operating
Partnership. For purposes of this Section 9.1, “ownership percentage” shall be
the percentage of capital stock,


13

--------------------------------------------------------------------------------





membership interests, partnership interests or other equity interests held by
the Company or the Operating Partnership, without regard to classification of
such interests. Acquisition Fees and the Contingent Advisor Payment, as
applicable, shall be payable on the acquisition of a specific Property, on the
acquisition of a portfolio of Properties through a purchase of assets,
controlling securities or by a Joint Venture, by a merger or similar business
combination or other comparable transaction, or on the completion of a
development of a Property for the Company.
(d)Notwithstanding anything to the contrary in Section 9.1(b), the Contingent
Advisor Payment shall accrue and shall not be payable to the Advisor until such
time as the Advisor has funded the Advisor Funding in an amount equal to
$4,500,000 (the “Contingent Advisor Investment Amount”). The calculation of the
Contingent Advisor Investment Amount shall include all amounts paid by the
Sponsors and/or the Advisor with respect to the Advisor Funding that are
unreimbursed and outstanding. Once the Contingent Advisor Investment Amount has
been achieved, the Advisor will be entitled to any earned amounts of the
Contingent Advisor Payment in excess of the Contingent Advisor Investment
Amount. In connection with a Follow-On Offering, the Contingent Advisor
Investment Amount will be calculated as 0.25% of the sum of (i) the primary
maximum aggregate offering portion of such Follow-On Offering, plus (ii) the
dollar amount sold in the Company’s prior offerings. The Contingent Advisor
Investment Amount will be paid to the Advisor by the Company on the later of (a)
the termination of the Initial Public Offering, including any Follow-On
Offerings, or (b) May 8, 2021.
(e)For purposes of clarification of the purpose of the Contingent Advisor
Payment, it is the intent of the parties to this Agreement that the Contingent
Advisor Payment not be considered revenue of the Advisor. Rather, the Contingent
Advisor Payment is to be considered a vehicle for funding, at the time of each
Property acquisition, the reimbursement of amounts paid by the Sponsors and/or
the Advisor with respect to the Advisor Funding. Similarly, the payment of the
Contingent Advisor Payment is not to be considered an expense or a capitalized
cost of the Company.


Section 9.2    Asset Management Fee. Commencing on the date hereof, for the
asset management services included in the services described in Section 4.3(a),
the Company shall pay the Advisor a monthly asset management fee (the “Asset
Management Fee”) in an amount equal to one-twelfth of 1% of the Cost of Assets
as of the last day of the preceding monthly period. The Advisor may elect to
receive the Asset Management Fee, in cash, OP Units, or Common Stock (or any
combination thereof). The Asset Management Fee will be appropriately prorated
for any partial month.


Section 9.3    Disposition Fees. If the Advisor or an Affiliate provides a
substantial amount of services (as determined by a majority of the Directors,
including a majority of the Independent Directors) in connection with a
Liquidity Event, then the Advisor or such Affiliate shall receive on the date of
the consummation of such Liquidity Event a fee (such amount being the
“Disposition Fee”) in an amount equal to: (a) 2% of the applicable Contract
Sales Price or (b) if no Contract Sales Price exists (for example, in the case
of a Listing), 2% of the then total enterprise value of the Company (exclusive
of any market discount or transaction expenses relating to such Liquidity
Event); provided that the payment of any Disposition Fees by the Company shall
be subject to any limitations contained in the Charter. Any Disposition Fee
payable under this section may be paid in addition to real estate commissions
paid to non-Affiliates, provided that the total real estate commissions
(including such Disposition Fee) paid to all Persons by the Company or the
Operating Partnership for each Sale shall not exceed an amount equal to the
lesser of (i) 6% of the aggregate Contract Sales Price of each Property or (ii)
the Competitive Real Estate Commission for each Property. For purposes of this
Section 9.3, “substantial amount of services” in connection with a Sale includes
the preparation of an investment package for the Property (including a new
investment analysis, rent rolls, tenant information regarding credit, a property
title report, an environmental report, a list of prospective buyers, a
structural report and exhibits) or such other substantial services performed by
the Advisor or any of its Affiliates in connection with a Sale. For purposes of
this Section 9.3, “substantial amount of services” in connection with a Listing
actions such as the following: (a) aiding the Company in preparing an
application for the listing of Securities on a national stock exchange; (b)
aiding in the revision of corporate governance documents to comply with national
stock exchange standards; (c) participating in interviews with market makers;
(d)


14

--------------------------------------------------------------------------------





participating in discussions with investment banks; (e) participating in
discussions with potential institutional investors; and (f) aiding the Company
in communications with stockholders regarding the Listing. For purposes of this
Section 9.3, “substantial amount of services” in connection with a NAV Offering
includes actions such as the following: (u) aiding the Company in the
preparation and filing with the SEC of a registration statement; (v) aiding the
Company in the preparation of blue sky registration documents; (w) aiding the
Company in obtaining a no action letter from the SEC in connection with a NAV
Offering; (x) aiding the Company in amending its distribution reinvestment plan
and share repurchase program; (y) aiding the Company in amending this Advisory
Agreement; and (z) aiding the Company in preparing a dealer manager agreement
for a NAV Offering.




ARTICLE  X
EXPENSES


Section 10.1    Reimbursable Expenses. In addition to the compensation paid to
the Advisor pursuant to Article IX hereof, the Company or the Operating
Partnership shall pay directly or reimburse the Advisor for all of the expenses
paid or incurred by the Advisor (to the extent not reimbursable by another
party, such as the Dealer Manager) in connection with the services it provides
to the Company and the Operating Partnership and their subsidiaries pursuant to
this Advisory Agreement, including, but not limited to:
(a)reimbursements for Organizational and Offering Expenses in connection with an
Offering to the extent such expenses exceed 1.0% of Gross Proceeds from the
Offering, provided, however, that within 60 days after the end of the month in
which an Offering terminates, the Advisor shall reimburse the Company to the
extent (i) there are Capped O&O Expenses borne by the Company or (ii)
Organization and Offering Expenses borne by the Company (including Sales
Commissions, dealer manager fees, stockholder servicing fees and non-accountable
due diligence expense allowance but not including Acquisition Fees or
Acquisition Expenses) exceed 15% of the Gross Proceeds raised in a completed
Offering;
(b)subject to the limitation set forth below, Acquisition Expenses incurred by
the Advisor or its Affiliates;
(c)subject to the limitation set forth below, Acquisition Fees and Acquisition
Expenses paid or payable by the Advisor to unaffiliated Persons incurred in
connection with the selection and acquisition of Properties;
(d)the actual out-of-pocket cost of goods and services used by the Company and
the Operating Partnership and their subsidiaries and obtained from entities not
affiliated with the Advisor including brokerage and other fees paid in
connection with the purchase, operation and sale of Assets and travel;
(e)interest and other costs for borrowed money, including discounts, points and
other similar fees, and expenses relating to financing services whether
performed by a third party or internally by the Advisor or its Affiliates;
(f)taxes and assessments on income or Property and taxes as an expense of doing
business and any taxes otherwise imposed on the Company and the Operating
Partnership and their respective businesses, assets or income, including tax
compliance and processing services;
(g)costs associated with insurance required in connection with the business of
the Company, the Operating Partnership, their subsidiaries or by the Company’s
officers and the Board and all risk management services related thereto whether
performed by a third party or internally by the Advisor or its Affiliates;
(h)expenses of managing improving, developing, operating and selling Properties
owned, directly or indirectly, by the Company or the Operating Partnership or
their subsidiaries, as well as expenses of other transactions relating to such
Properties, whether payable to an Affiliate of the Company or a non-affiliated
Person;
(i)all expenses in connection with payments to Directors and meetings of the
Directors and Stockholders;
(j)expenses associated any tender offers or with the listing of the Common Stock
on a national securities exchange or with the issuance and distribution of
Securities other than the Stock issued in a Public Offering, such as selling
commissions and fees, advertising expenses, taxes, legal and accounting fees,
listing and registration fees;


15

--------------------------------------------------------------------------------





(k)expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;
(l)expenses of organizing, converting, modifying, merging, liquidating or
dissolving the Company, the Operating Partnership and their subsidiaries, or of
amending the Charter, the Bylaws, the Operating Partnership Agreement or the
governing documents of any subsidiaries;
(m)expenses of maintaining communications with Stockholders, including the cost
of preparation, filing, printing, and mailing annual reports and other
Stockholder reports, proxy statements and other reports required by governmental
entities;
(n)administrative service expenses, including all direct and indirect costs and
expenses incurred by Advisor in fulfilling its duties hereunder and including
personnel costs. Such direct and indirect costs and expenses may include
reasonable wages and salaries and other employee-related expenses of all
employees of Advisor or its Affiliates who are directly engaged in the
operation, management, administration, investor relations and marketing of the
Company, including taxes, insurance and benefits relating to such employees, and
legal, travel and other out-of-pocket expenses which are directly related to
their services provided by Advisor pursuant to this Advisory Agreement;
(o)investor relations, marketing, audit, accounting, tax, due diligence and
legal fees, and other fees for consulting, advisory or professional services
relating to the operations of the Company and the Operating Partnership and
their subsidiaries and all such fees incurred at the request, or on behalf of,
the Independent Directors or any committee of the Board, whether performed by a
third party or internally by the Advisor or its Affiliates;
(p)costs associated with the maintenance of a Company website and third party
licensing fees for software and information technology; and
(p)    out-of-pocket costs for the Company and the Operating Partnership and
their subsidiaries to comply with all applicable laws, regulation and
ordinances; and all other out-of-pocket costs necessary for the operation of the
Company, the Operating Partnership and their subsidiaries and the Assets
incurred by the Advisor in performing its duties hereunder.
The Company or the Operating Partnership shall also reimburse the Advisor or
Affiliates of the Advisor for all direct and indirect costs and expenses
incurred on behalf of the Company or the Operating Partnership or their
subsidiaries prior to the execution of this Advisory Agreement.
The total of all Acquisition Fees and Acquisition Expenses paid by the Company
in connection with the purchase of a Property by the Company shall be limited in
accordance with the Charter.


16

--------------------------------------------------------------------------------





Section 10.2    Other Services. Should the Directors request that the Advisor or
any member, manager, officer or employee thereof render services for the Company
or the Operating Partnership or their subsidiaries other than set forth in
Article IV, such services shall be separately compensated at such rates and in
such amounts as are agreed by the Advisor and a majority of the Independent
Directors, subject to the limitations contained in the Charter, and shall not be
deemed to be services pursuant to
the terms of this Advisory Agreement.


Section 10.3    Timing of and Limitations on Reimbursements.
(a)Expenses incurred by the Advisor on behalf of the Company and the Operating
Partnership and their subsidiaries and payable pursuant to this Article X shall
be reimbursed no less frequently than monthly to the Advisor. The Advisor shall
prepare a statement documenting the expenses of the Company and the Operating
Partnership and their subsidiaries during each month, and shall use commercially
reasonable efforts to deliver such statement to the Company within 25 days after
the end of each month. Subject to the Excess Expense Guidelines, the Company or
the Operating Partnership may advance funds to the Advisor for expenses the
Advisor anticipates will be incurred by the Advisor within the current month and
any such advances shall be deducted from the amounts reimbursed by the Company
or the Operating Partnership to the Advisor.
(b)Commencing on the date that is four full fiscal quarters after the Company’s
acquisition of its first Property after commencement of the Offering, the
Company shall not reimburse the Advisor at the end of any fiscal quarter
Operating Expenses that, in the four consecutive fiscal quarters then ended (the
“Expense Year”) exceed (the “Excess Amount”) the greater of 2% of Average
Invested Assets or 25% of NASAA Net Income (the “Excess Expense Guidelines”) for
such year unless a majority of the Independent Directors determines that such
excess was justified, based on unusual and nonrecurring factors which they deem
sufficient. If a majority of the Independent Directors does not approve such
excess as being so justified, any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company. If a majority of the Independent
Directors determines such excess was justified, then within 60 days after the
end of any fiscal quarter of the Company for which total reimbursed Operating
Expenses for the Expense Year exceed the Excess Expense Guidelines, the Advisor,
at the direction of a majority of the Independent Directors, shall send to the
Stockholders a written disclosure of such fact (or the Company shall disclose
such fact to the Stockholders in the next quarterly report of the Company or by
filing a Current Report on Form 8‑K with the SEC within 60 days of such quarter
end), together with an explanation of the factors a majority of the Independent
Directors considered in determining that such excess expenses were justified.
The Company will ensure that such determination will be reflected in the minutes
of the meetings of the Board of Directors. All figures used in the foregoing
computation shall be determined in accordance with GAAP.


Section 10.4 Fees Funded by Advisor. In connection with the Initial Public
Offering, and in accordance with the Dealer Manager Agreement, the Advisor will
(a) fund a portion of the dealer manager fee otherwise payable by the Company
under the dealer manager agreement for the Initial Public Offering in an amount
equal to 2% of the Gross Proceeds of any Securities sold by the Company,
excluding sales of shares of Common Stock sold pursuant to any Distribution
Reinvestment Plan, and (b) pay the Company’s Organization and Offering Expenses
in connection with an Offering up to 1.0% of the Gross Proceeds from the
Offering (such amounts under subclauses (a) and (b) being collectively the
“Advisor Funding”).


17

--------------------------------------------------------------------------------







ARTICLE  XI
NO PARTNERSHIP OR JOINT VENTURE


Section 11.1    Timing of and Limitations on Reimbursements. The parties to this
Advisory Agreement are not partners or joint venturers with each other, and
nothing in this Advisory Agreement shall be construed to make them such partners
or joint venturers or impose any liability as such on either of them, and
neither shall have the power to bind or obligate any of them except as set forth
herein. In all respects, the status of the Advisor under this Advisory Agreement
is that of an independent contractor.


Section 11.2    Timing of and Limitations on Reimbursements. The Advisor shall,
and shall cause its Affiliates and their respective employees, officers and
agents to, devote to the Company and the Operating Partnership and their
subsidiaries such time as shall be reasonably necessary to conduct the business
and affairs of the Company and the Operating Partnership and their subsidiaries
in an appropriate manner consistent with the terms of this Advisory Agreement.
The Company and the Operating Partnership each acknowledges that the Advisor and
its Affiliates and their respective employees, officers and agents may also
engage in activities unrelated to the Company and the Operating Partnership and
their subsidiaries and may provide services to Persons other than the Company,
the Operating Partnership or any of their Affiliates.


ARTICLE  XII
RELATIONSHIP WITH DIRECTORS


Subject to Article VIII of this Advisory Agreement and to restrictions set forth
in the Charter or deemed advisable with respect to the qualification of the
Company as a REIT, members, managers, directors, officers and employees of the
Advisor or members, managers, directors, officers and employees of an Affiliate
of the Advisor or any corporate parents of an Affiliate, or directors, officers
or stockholders of any director, officer or corporate parent of an Affiliate may
serve as a Director and as officers of the Company, except that no officer or
employee of the Advisor or its Affiliates who also is a Director or officer of
the Company shall receive any compensation from the Company for serving as a
Director or officer other than reasonable reimbursement for travel and related
expenses incurred in attending meetings of the Directors.
ARTICLE  XIII
REPRESENTATIONS AND WARRANTIES


Section 13.1    The Company. To induce the Advisor to enter into this Advisory
Agreement, the Company hereby represents and warrants that:
(a)The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Advisory Agreement.
(b)The Company’s execution, delivery and performance of this Advisory Agreement
has been duly authorized by the Board of Directors including a majority of all
Independent Directors of the Company. This Advisory Agreement constitutes the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms. The Company’s execution and delivery of this Advisory
Agreement and its fulfillment of and compliance with the respective terms hereof
do not and will not (i) conflict with or result in a breach of the terms,
conditions or provisions of, (ii) constitute a default under, (iii) result in
the creation of any lien, security interest, charge or encumbrance upon the
assets of the Company pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of or (vi) require any authorization, consent, approval, exception or other
action by or notice to any court or administrative or governmental body pursuant
to, the Charter or Bylaws or any law, statute, rule or regulation to which the
Company is subject, or any agreement, instrument, order, judgment or decree by
which the Company is bound, in any such case in a manner that would


18

--------------------------------------------------------------------------------





have a material adverse effect on the ability of the Company to perform any of
its obligations under this Advisory Agreement.


Section 13.2    The Operating Partnership. To induce the Advisor to enter into
this Advisory Agreement, the Operating Partnership hereby represents and
warrants that:
(a)The Operating Partnership is a Delaware limited partnership, duly organized,
validly existing and in good standing under the laws of the State of Delaware
with all requisite power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Advisory Agreement.
(b)The Operating Partnership’s execution, delivery and performance of this
Advisory Agreement has been duly authorized. This Advisory Agreement constitutes
the valid and binding obligation of the Operating Partnership, enforceable
against the Operating Partnership in accordance with its terms. The Operating
Partnership’s execution and delivery of this Advisory Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the assets of the
Operating Partnership pursuant to, (iv) give any third party the right to
modify, terminate or accelerate any obligation under, (v) result in a violation
of or (vi) require any authorization, consent, approval, exception or other
action by or notice to any court or administrative or governmental body pursuant
to, the Operating Partnership Agreement or any law, statute, rule or regulation
to which the Operating Partnership is subject, or any agreement, instrument,
order, judgment or decree by which the Operating Partnership is bound, in any
such case in a manner that would have a material adverse effect on the ability
of the Operating Partnership to perform any of its obligations under this
Advisory Agreement.


Section 13.3    The Advisor. To induce the Company and the Operating Partnership
to enter into this Advisory Agreement, the Advisor represents and warrants that:
(a)The Advisor is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Delaware with all requisite
company power and authority and all material licenses, permits and
authorizations necessary to carry out the transactions contemplated by this
Advisory Agreement.
(b)The Advisor’s execution, delivery and performance of this Advisory Agreement
has been duly authorized. This Advisory Agreement constitutes a valid and
binding obligation of the Advisor, enforceable against the Advisor in accordance
with its terms. The Advisor’s execution and delivery of this Advisory Agreement
and its fulfillment of and compliance with the respective terms hereof do not
and will not (i) conflict with or result in a breach of the terms, conditions or
provisions of, (ii) constitute a default under, (iii) result in the creation of
any lien, security interest, charge or encumbrance upon the Advisor’s assets
pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of or (vi) require
any authorization, consent, approval, exemption or other action by or notice to
any court or administrative or governmental body pursuant to, the Advisor’s
limited liability company agreement, or any law, statute, rule or regulation to
which the Advisor is subject, or any agreement, instrument, order, judgment or
decree by which the Advisor is bound, in any such case in a manner that would
have a material adverse effect on the ability of the Advisor to perform any of
its obligations under this Advisory Agreement.
(c)The Advisor has received copies of the Charter, the Bylaws, the Registration
Statement and the Operating Partnership Agreement and is familiar with the terms
thereof, including without limitation the investment limitations included
therein. The Advisor warrants that it will use reasonable care to avoid any act
or omission that would conflict with the terms of the Charter, the Bylaws, the
Registration Statement, or the Operating Partnership Agreement in the absence of
the express direction of a majority of the Independent Directors.




19

--------------------------------------------------------------------------------





ARTICLE  XIV
TERM; TERMINATION OF AGREEMENT


Section 14.1    Term. This Advisory Agreement shall continue in force until the
first anniversary of the date hereof. Thereafter, this Advisory Agreement may be
renewed for an unlimited number of successive one-year terms upon mutual consent
of the parties. The Company, acting through the Board, will evaluate the
performance of the Advisor annually before renewing the Advisory Agreement, and
each such renewal shall be for a term of no more than one year.


Section 14.2    Termination by Any Party. This Advisory Agreement may be
terminated upon 60 days’ written notice without cause or penalty, by a majority
of the Independent Directors of the Company or the Advisor.


Section 14.3    Termination by the Advisor. This Advisory Agreement may be
terminated immediately by the Advisor in the event of any material breach of
this Advisory Agreement by the Company or the Operating Partnership not cured
within 30 days after written notice thereof.


Section 14.4    Termination by the Company. This Advisory Agreement may be
terminated immediately by the Company or the Operating Partnership in the event
of (a) any material breach of this Advisory Agreement by the Advisor not cured
by the Advisor within 30 days after written notice thereof; (b) a decree or
order is rendered by a court having jurisdiction (i) adjudging Advisor as
bankrupt or insolvent, or (ii) approving as properly filed a petition seeking
reorganization, readjustment, arrangement, composition or similar relief for
Advisor under the federal bankruptcy laws or any similar applicable law or
practice, or (iii) appointing a receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of Advisor or a substantial part of the property of
Advisor, or for the winding up or liquidation of its affairs; or (c) Advisor (i)
institutes proceedings to be adjudicated a voluntary bankrupt or an insolvent,
(ii) consents to the filing of a bankruptcy proceeding against it, (iii) files a
petition or answer or consent seeking reorganization, readjustment, arrangement,
composition or relief under any similar applicable law or practice,
(iv) consents to the filing of any such petition, or to the appointment of a
receiver or liquidator or trustee or assignee in bankruptcy or insolvency for it
or for a substantial part of its property, (v) makes an assignment for the
benefit of creditors, (vi) is unable to or admits in writing its inability to
pay its debts generally as they become due unless such inability shall be the
fault of the Operating Partnership, or (vii) takes company or other action in
furtherance of any of the aforesaid purposes.


Section 14.5    Survival. The provisions of Articles I, VI, VII, XV through XX,
and XXXI survive termination of this Advisory Agreement for a period of five
years following the Termination Date.




20

--------------------------------------------------------------------------------





ARTICLE  XV
PAYMENTS TO AND DUTIES OF PARTIES UPON TERMINATION


Section 15.1    Reimbursable Expenses and Earned Fees. After the Termination
Date, the Advisor shall be entitled to receive from the Company or the Operating
Partnership within thirty (30) days after the effective date of such termination
all amounts then accrued and owing to the Advisor, including all unpaid
reimbursable expenses and all earned but unpaid fees (including fees relating to
partial months) payable to the Advisor prior to termination of this Advisory
Agreement.


Section 15.2    Advisor’s Duties Upon Termination. The Advisor shall promptly
upon termination:
(a)pay over to the Company and the Operating Partnership all money collected and
held for the account of the Company and the Operating Partnership pursuant to
this Advisory Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(b)deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(c)deliver to the Board all assets, including Properties, and documents of the
Company and the Operating Partnership then in the custody of the Advisor; and
(d)cooperate with the Company and the Operating Partnership to provide an
orderly management transition.


Section 15.3    Non-Solicitation During the period commencing on the effective
date of this Advisory Agreement and ending two years following the Termination
Date, the Company shall not, without the Advisor’s prior written consent,
directly or indirectly, (i) solicit or encourage any employee, consultant,
contractor or other Person performing services on behalf of the Advisor or its
Affiliates to leave the employment or other service of the Advisor or any of its
Affiliates, or (ii) hire or pay, directly or indirectly, any compensation to, on
behalf of the Company or any other Person, any employee, consultant, contractor
or other Person performing services on behalf of the Advisor or its Affiliates
who has left the employment of, or engagement by, the Advisor or any of its
Affiliates within the two-year period following the termination of that person’s
employment with, or engagement by, the Advisor or any of its Affiliates. During
the period commencing on the effective date of this Advisory Agreement and
ending two years following the Termination Date, the Company will not, whether
for its own account or for the account of any other Person, intentionally
interfere with the relationship of the Advisor or any of its Affiliates with, or
endeavor to entice away from the Advisor or any of its Affiliates, any Person
who during the term of this Advisory Agreement is, or during the preceding
two-year period was, a tenant, co-investor, co-developer, joint venturer or
other customer of the Advisor or any of its Affiliates.


ATEARTICLE  XVI
ASSIGNMENT TO AN AFFILIATE


This Advisory Agreement may be assigned by the Advisor to an Affiliate with the
approval of a majority of the Independent Directors. The Advisor may assign any
rights to receive fees or other payments under this Advisory Agreement without
obtaining the approval of the Directors. This Advisory Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership, as the case may be, to a legal entity that is a successor to all of
the assets, rights and obligations of the Company or the Operating Partnership,
as the case may be, in which case such successor organization shall be bound
hereunder and by the terms of said assignment in the same manner as the Company
or the Operating Partnership, as the case may be, is bound by this Advisory
Agreement.


21

--------------------------------------------------------------------------------





ARTICLE  XVII
INCORPORATION OF THE CHARTER AND THE OPERATING PARTNERSHIP AGREEMENT
To the extent that the Charter or the Operating Partnership Agreement as in
effect on the date hereof impose obligations or restrictions on the Advisor or
grant the Advisor certain rights which are not set forth in this Advisory
Agreement, the Advisor shall abide by such obligations or restrictions and such
rights shall inure to the benefit of the Advisor with the same force and effect
as if they were set forth herein.
ARTICLE  XVIII
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP


The Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective officers, directors,
equity holders, members, partners and employees, from all liability, claims,
damages or losses arising in the performance of their duties hereunder, and
related expenses, including reasonable attorneys’ fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, subject to any limitations imposed by the Charter, the
laws of the State of Maryland and the State of Delaware, as applicable, and only
if all of the following conditions are met:
(a)The directors or the Advisor or its Affiliates have determined, in good
faith, that the course of conduct that caused the loss or liability was in the
best interests of the Company and the Operating Partnership, as applicable;
(b)The Advisor or its Affiliates were acting on behalf of or performing services
for the Company or the Operating Partnership;
(c)Such liability or loss was not the result of negligence or misconduct by the
Advisor or its Affiliates; and
(d)Such indemnification or agreement to hold harmless is recoverable only out of
the Company’s net assets, including insurance proceeds, and not from its
Stockholders.
(e)With respect to losses, liabilities or expenses arising from or out of an
alleged violation of federal or state securities laws, one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
or (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which securities of the
Company were offered or sold as to indemnification for violations of securities
laws. Notwithstanding the foregoing, the Advisor shall not be entitled to
indemnification or be held harmless pursuant to this Article XVIII for any
activity which the Advisor shall be required to indemnify or hold harmless the
Company and the Operating Partnership pursuant to Article XIX.
(f)The Company shall pay or reimburse reasonable legal expenses and other costs
incurred by the Advisor or its Affiliates, or by any of their respective
officers, directors, equity holders, members, partners and employees, in advance
of the final disposition of a proceeding only if (in addition to any applicable
procedures required by the Maryland General Corporation Law, as amended from
time to time) all of the following are satisfied: (a) the proceeding relates to
acts or omissions with respect to the performance of duties or services on
behalf of the Company; (b) the legal proceeding was initiated by a third party
who is not a Stockholder or, if by a Stockholder acting in his or her capacity
as such, a court of competent jurisdiction approves such advancement; and
(c) such Person undertakes to repay the amount paid or reimbursed by the
Company, together with the applicable legal rate of interest thereon, if it is
ultimately determined that such Person is not entitled to indemnification.


22

--------------------------------------------------------------------------------







ARTICLE  XIX
INDEMNIFICATION BY ADVISOR


The Advisor shall indemnify and hold harmless the Company and the Operating
Partnership from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s gross
negligence, bad faith, fraud, willful misfeasance, misconduct, or reckless
disregard of its duties, but Advisor shall not be held responsible for any
action of the Board in declining to follow any advice or recommendation given by
the Advisor.


ARTICLE XX
LIMITATION OF LIABILITY


In no event will the parties be liable for damages based on loss of income,
profit or savings or indirect, incidental, consequential, exemplary, punitive or
special damages of the other party or person, including third parties, even if
such party has been advised of the possibility of such damages in advance, and
all such damages are expressly disclaimed.
ARTICLE XXI
NOTICES
Any notice in this Advisory Agreement permitted to be given, made or accepted by
either party to the other, must be in writing and may be given or served by (i)
personal delivery with receipt acknowledged, or (ii) deposited for next day
delivery by Federal Express or other similar overnight courier service. All
notices so given shall be deemed received: (A) when actually received, if
personally delivered, or (B) when delivered (or when delivery is refused) if
sent via an overnight courier. For purposes hereof the addresses of the parties,
until changed as hereafter provided, shall be as follows:
To the Company:            Phillips Edison Grocery Center REIT III, Inc.
Attention: Jeffrey S. Edison
222 S. Main Street, Suite 1730
Salt Lake City, Utah 84101


With a copy to:            Chairman of the Conflicts Committee
Phillips Edison Grocery Center REIT III, Inc.
11501 Northlake Drive
Cincinnati, Ohio 45249
        
DLA Piper LLP (US)
Attention: Robert Bergdolt, Esq.
4141 Parklake Drive, Suite300
Raleigh, North Carolina 27612


To the Operating Partnership:    Phillips Edison Grocery Center Operating
Partnership III, L.P.
Attention: Jeffrey S. Edison
222 S. Main Street, Suite 1730
Salt Lake City, Utah 84101


With a copy to:            DLA Piper LLP (US)
Attention: Robert Bergdolt, Esq.
4141 Parklake Drive, Suite 300
Raleigh, North Carolina 27612


23

--------------------------------------------------------------------------------







To the Advisor:            PECO-Griffin REIT Advisor, LLC
Attention: Jeffrey S. Edison and Tanya E. Brady
222 S. Main Street, Suite 1730
Salt Lake City, Utah 84101


With a copy to:            Griffin Capital Asset Management Company, LLC
Attention: Kevin A. Shields and Howard S. Hirsch
Griffin Capital Plaza
1520 E. Grand Avenue
El Segundo, California 90245
Any party may at any time give notice in writing to the other party of a change
in its address for the purposes of this Article XXI.
ARTICLE  XXII
MODIFICATION


This Advisory Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.
ARTICLE  XXIII
SEVERABILITY


The provisions of this Advisory Agreement are independent of and severable from
each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other or others of
them may be invalid or unenforceable in whole or in part.
ARTICLE XXIV
CONSTRUCTION/GOVERNING LAW


The provisions of this Advisory Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware as at the time in effect,
without regard to the principles of conflicts of laws thereof.


24

--------------------------------------------------------------------------------





ARTICLE  XXV
ENTIRE AGREEMENT


This Advisory Agreement contains the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements (including the Original Advisory
Agreement), understandings, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the subject matter hereof.
The express terms hereof control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms hereof. This Advisory
Agreement may not be modified or amended other than by an agreement in writing.
ARTICLE  XXVI
INDULGENCES, NOT WAIVERS


Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Advisory Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
ARTICLE XXVII
GENDER


Words used herein regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.
ARTICLE XXVIII
TITLES NOT TO AFFECT INTERPRETATION


The titles of paragraphs and subparagraphs contained in this Advisory Agreement
are for convenience only, and they neither form a part of this Advisory
Agreement nor are they to be used in the construction or interpretation hereof.
ARTICLE XXIX
EXECUTION IN COUNTERPARTS


This Advisory Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Advisory Agreement shall become binding when the counterparts
hereof, taken together, bear the signatures of all of the parties reflected
hereon as the signatories.
ARTICLE  XXX
INITIAL INVESTMENT


The Advisor has purchased 22,222 shares (the “Advisor Shares”) of Common Stock
for $200,000. The Advisor may not sell the Advisor Shares while the Advisor acts
in such advisory capacity to the Company or the Operating Partnership, provided,
that the Advisor Shares may be transferred to Affiliates of the Advisor.
Affiliates of the Advisor may not sell any of the Advisor Shares while the
Advisor acts in such advisory capacity to the Company or the Operating
Partnership, provided, that the Advisor Shares may be transferred to the Advisor
or other Affiliates of the Advisor. The restrictions included above shall not
apply to any other Securities acquired by the Advisor or its Affiliates. With
respect to any Securities owned by the Advisor, the Directors, or any of their


25

--------------------------------------------------------------------------------





Affiliates, neither the Advisor, nor the Directors, nor any of their Affiliates
may vote or consent on matters submitted to the Stockholders regarding the
removal of the Advisor, Directors or any of their Affiliates or any transaction
between the Company and any of them. In determining the requisite percentage in
interest of Securities necessary to approve a matter on which the Advisor,
Directors and any of their Affiliates may not vote or consent, any Securities
owned by any of them shall not be included.
ARTICLE  XXXI
RIGHTS OF THE ADVISOR AND ITS AFFILIATES


(a)One of the Sponsors, Phillips Edison Limited Partnership, and/or its
Affiliates has a proprietary interest in the name and mark “Phillips Edison”,
“PELP” and “PECO”. Accordingly, and in recognition of this right, if at any time
the Advisor or an Affiliate thereof ceases to perform the services of the
Advisor under this Agreement or any successor agreement, the Company or the
Operating Partnership, as the case may be, will, promptly after receipt of
written request from such Sponsor or the Advisor, cease to conduct business
under or use the name or mark “Phillips Edison”, “PELP”, “PECO” or any
variations or derivations thereof and the Company and the Operating Partnership
shall, within five (5) business days of such cessation, (i) each change its name
(and the names of any of their Affiliates) to a name that does not contain the
name “Phillips Edison”, “PELP” and/or “PECO” (ii) cease to use the mark
“Phillips Edison”, “PELP” and/or “PECO” and (iii) shall not use in its name any
marks or other word or words that might, in the sole discretion of Phillips
Edison Limited Partnership, be susceptible of indication of some form of
relationship between the Company and the Advisor, Sponsor or Affiliate thereof.
Consistent with the foregoing, the parties acknowledge and agree that Phillips
Edison Limited Partnership, or one or more of its Affiliates may in the future
organize, sponsor or otherwise permit to exist other investment vehicles
(including vehicles for investment in real estate) and financial and service
organizations using “Phillips Edison”, “PELP” and/or “PECO” as part of their
name or one of their service marks, all without the need for any consent (and
without the right to object thereto) by the Company or its Board. The parties
acknowledge and agree that each of the Sponsors retains ownership of and reserve
all intellectual property rights in their respective proprietary property. To
the extent that the Company has or obtains any claim to any right, title of
interest in any proprietary property of either Sponsor, the Company hereby
assigns and transfers exclusively to the applicable Sponsor all right title and
interest, including without limitation all intellectual property rights, free
and clear of all liens, encumbrances or licenses in favor of the Company or any
other party, in and to the proprietary property to the applicable Sponsor,
including but not limited to the execution of any instruments or documents now
or hereafter requested by the Advisor to perfect, defend or confirm the
assignment described herein, in a form determined by the Advisor.
(b)One of the Sponsors, Griffin Capital Corporation, and/or its Affiliates has a
proprietary interest in the name and mark “Griffin” and “Griffin Capital”.
Accordingly, and in recognition of this right, if at any time the Advisor or an
Affiliate thereof ceases to perform the services of the Advisor under this
Agreement or any successor agreement, the Company or the Operating Partnership,
as the case may be, will, promptly after receipt of written request from such
Sponsor or the Advisor, cease to conduct business under or use the name or mark
“Griffin”, “Griffin Capital” or any variations or derivations thereof and the
Company and the Operating Partnership shall, within five (5) business days of
such cessation, (i) each change its name (and the names of any of their
Affiliates) to a name that does not contain the name “Griffin” and/or “Griffin
Capital” (ii) cease to use the mark “Griffin” and/or “Griffin Capital” and (iii)
shall not use in its name any marks or other word or words that might, in the
sole discretion of Griffin Capital Corporation, be susceptible of indication of
some form of relationship between the Company and the Advisor, Sponsor or
Affiliate thereof. Consistent with the foregoing, the parties acknowledge and
agree that Griffin Capital Corporation, or one or more of its Affiliates may in
the future organize, sponsor or otherwise permit to exist other investment
vehicles (including vehicles for investment in real estate) and financial and
service organizations using “Griffin” and/or “Griffin Capital” as part of their
name or one of their service marks, all without the need for any consent (and
without the right to object thereto) by the Company or its Board. The parties
acknowledge and agree that each of the Sponsors retains ownership of and reserve
all intellectual property rights in their respective proprietary property. To
the extent that the Company has or obtains any claim to any right, title of
interest in any proprietary


26

--------------------------------------------------------------------------------





property of either Sponsor, the Company hereby assigns and transfers exclusively
to the applicable Sponsor all right title and interest, including without
limitation all intellectual property rights, free and clear of all liens,
encumbrances or licenses in favor of the Company or any other party, in and to
the proprietary property to the applicable Sponsor, including but not limited to
the execution of any instruments or documents now or hereafter requested by the
Advisor to perfect, defend or confirm the assignment described herein, in a form
determined by the Advisor.




[Signatures appear on next page]


27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.
 
THE COMPANY:
 
 
 
 
PHILLIPS EDISON GROCERY CENTER REIT III, INC.
 
 
 
 
By:
/s/ R. Mark Addy
 
 
R. Mark Addy
 
 
President
 
 
 
 
THE OPERATING PARTNERSHIP:
 
 
 
 
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP III, L.P.
 
 
 
 
BY:
PHILLIPS EDISON GROCERY CENTER REIT III, INC., ITS GENERAL PARTNER
 
 
 
 
By:
/s/ R. Mark Addy
 
 
R. Mark Addy
 
 
President
 
 
 
 
THE ADVISOR:
 
 
 
 
PECO-GRIFFIN REIT ADVISOR LLC
 
 
 
 
By:
/s/ R. Mark Addy
 
 
R. Mark Addy
 
 
President





